
	

113 HR 4552 IH: Christen O’Donnell Equestrian Helmet Safety Act of 2013
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4552
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Himes (for himself, Mr. Carney, Ms. Esty, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To encourage and ensure the use of safe equestrian helmets, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Christen O’Donnell Equestrian Helmet Safety Act of 2013.
		2.FindingsThe Congress finds the following:
			(1)Head injuries are the number one reason for hospital admissions of horseback riders and the leading
			 cause of death following a horseback riding injury.
			(2)Over 100 deaths per year are estimated to result from equestrian related activities, with head
			 injuries accounting for 3 of every 5 of these deaths.
			(3)Nearly 68,000 people visited the emergency room in 2012 as a result of horseback riding related
			 injuries, with head injuries accounting for 22 percent and concussions
			 accounting for 7 percent of these visits.
			(4)Horseback riding causes 11.7 percent of sports-related traumatic brain injuries, which is the
			 largest percentage of any recreational sport.
			(5)Between 2001 and 2009, children under 19 made 3,638 emergency room visits per year for traumatic
			 brain injuries resulting from horseback riding accidents.
			(6)Between 75 and 80 percent of head injuries occur while physically mounted on a horse—when a rider
			 would normally be wearing his or her helmet.
			(7)Racing organizations require helmets, and as a result jockeys now sustain fewer head injuries than
			 pleasure riders.
			(8)The U.S. Pony Clubs lowered head injury rates by 29 percent through mandatory helmet use.
			(9)Properly fitted ASTM/SEI certified helmets can reduce head injury-related deaths by 70 to 80
			 percent.
			3.Standards
			(a)In generalEvery equestrian helmet manufactured on or after the date that is 9 months after the date of
			 enactment of this Act shall meet—
				(1)the interim standard specified in subsection (b), pending the establishment of a final standard
			 pursuant to subsection (c); and
				(2)the final standard, once that standard has been established under subsection (c).
				(b)Interim standardThe interim standard for equestrian helmets is the American Society for Testing and Materials
			 (ASTM) standard designated as F1163.
			(c)Final standard
				(1)RequirementNot later than 60 days after the date of enactment of this Act, the Consumer Product Safety
			 Commission shall begin a proceeding under section 553 of title 5, United
			 States Code, to—
					(A)establish a final standard for equestrian helmets that incorporates all the requirements of the
			 interim standard specified in subsection (b);
					(B)provide in the final standard a mandate that all approved equestrian helmets be certified to the
			 requirements promulgated under the final standard by an organization that
			 is accredited to certify personal protection equipment in accordance with
			 ISO Guide 65; and
					(C)include in the final standard any additional provisions that the Commission considers appropriate.
					(2)Inapplicability of certain lawsSections 7 and 9 of the Consumer Product Safety Act (15 U.S.C. 2056 and 2058) shall not apply to
			 the proceeding under this subsection, and section 11 of such Act (15
			 U.S.C. 2060) shall not apply with respect to any standard issued under
			 such proceeding.
				(3)Effective dateThe final standard shall take effect not later than 1 year after the date it is issued.
				(d)Failure To meet standards
				(1)Failure to meet interim standardUntil the final standard takes effect, an equestrian helmet that does not meet the interim
			 standard, required under subsection (a)(1), shall be considered in
			 violation of a consumer product safety standard promulgated under the
			 Consumer Product Safety Act.
				(2)Status of final standardThe final standard developed under subsection (c) shall be considered a consumer product safety
			 standard promulgated under the Consumer Product Safety Act.
				4.Authorizations of appropriations
			There is authorized to be appropriated to the Consumer Product Safety Commission to carry out this
			 Act, $500,000 for fiscal year 2014, which amount shall remain available
			 until expended.
		5.DefinitionsIn this Act:
			(1)Approved equestrian helmetThe term approved equestrian helmet means an equestrian helmet that meets—
				(A)the interim standard specified in section 3(b), pending establishment of a final standard under
			 section 3(c); and
				(B)the final standard, once it is effective under section 3(c).
				(2)Equestrian helmetThe term equestrian helmet means a hard shell head covering intended to be worn while participating in an equestrian event or
			 activity.
			
